70 N.Y.2d 669 (1987)
In the Matter of Meadowdale Associates, Appellant,
v.
Planning Board of the Town of Colonie, Respondent.
Court of Appeals of the State of New York.
Submitted June 29, 1987.
Decided July 2, 1987.
Motion for leave to appeal dismissed upon the ground that petitioner is not a party aggrieved by the order of the Appellate Division which granted petitioner relief in accordance with its request for alternative relief (CPLR 5511). Cross motion for stay pending appeal dismissed as academic.